DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Crockett on 24 August 2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
1. (Currently amended)	A steerable catheter comprising: 
a tube (2) having a proximal end (4), a distal end (5), and a lumen extending therebetween, said tube (2) having a first segment (2d) proximate said distal end and second segment (2w) that extends proximally from said first segment (2d) toward said proximal end, 

the wound segments (12w, 13w) are configured to reduce whipping when the tube (2) is rotated around the longitudinal axis of the tube (2); wherein 
the first pull wire (12) extends distally within the first segment (12d) of the tube (2) from the first wound segment (12w) in a straight distal segment of the first pull wire (12d) and the second pull wire (13) extends distally within the first segment (12d) of the tube (2) from the second wound segment (13w), in a straight distal segment of the second pull wire (13d), and said straight distal segment of the first pull wire (12d) and said 2213/851C straight distal segment of the second pull wire (13d) extend distally on opposite sides of the tube (2),
a handle (3) fixed to the tube (2), said handle comprising: 
means for selectively tensioning the first pull wire without tensioning the second pull wire, or tensioning the second pull wire without tensioning the first pull wire, to provide bidirectional steering of the deflectable segment.
Claim 40 is amended as follows:
40. (Currently amended) 	A method of accessing a target site in a vessel of a patient, said method comprising the steps of: 
providing a steerable catheter comprising: 
a tube (2) having a proximal end (4), a distal end (5), and a lumen extending therebetween, said tube (2) having a first segment (2d) proximate said distal end and second segment (2w) that extends proximally from said first segment (2d) toward said proximal end, 
a first pull wire (12) disposed within a first side lumen of the tube (2) and a second pull wire (13) disposed within a second side lumen of the tube (2), and extending from the distal end (5) to the proximal end (4) of the tube (2), said first and second pull wires comprising first and second wound segments 
the wound segments (12w, 13w) are configured to reduce whipping when the tube (2) is rotated around the longitudinal axis of the tube (2),
a handle (3) fixed to the tube (2), said handle comprising: 
means for selectively tensioning the first pull wire without tensioning the second pull wire, or tensioning the second pull wire without tensioning the first pull wire, to provide bidirectional steering of the deflectable segment; 
inserting the steerable catheter into a vessel of the patient, and navigating the steerable catheter through 8213/851C the vessel of the patient until the first segment of the tube is disposed proximate the target site and the second segment is disposed across a curve in the vessel; and 
operating one or both of the pull wires to deflect the first segment of the tube; and 
rotating the tube about the long axis of the tube (2) while the steerable catheter is disposed within the vessel.
Claim 53 is canceled.
Claim 54 is amended as follows:
54. (Currently amended) The steerable catheter of claim [[53]] 1, wherein the means for selectively tensioning comprises: a steering lever (6) rotatably secured to the handle at a fulcrum (28), with the first and second pull wires (12, 13) fixed to the steering lever (6) on opposite sides of the fulcrum (28).
Reasons for Allowance
Claims 1, 23-32, 34-52, and 54-55 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Miller (US 2012/0123327) in view of Sutermeister et al (US 2015/0174363) further in view of Webler et al (US 2004/0059288), fails to disclose or make obvious a device as described in claims 1 and 40. Specifically, Webler fails to disclose or make obvious a catheter with two pull wires that are wound along the longitudinal axis to reduce whipping further comprising Schaer et al (US 2018/0279994) further acknowledges that whipping in a steerable catheter is reduced by “distribut[ing] the pull wire tension to opposite sides of the shaft” (¶0124). Other methods known to a person of ordinary skill in the art to reduce whipping include that of Chambers (US 2004/0015151), which reduces whipping by using softer materials at an intermediate point of the catheter (¶0024). In combination with Miller and Sutermeister, it would not be obvious to a person of ordinary skill in the art to combine Webler, which teaches winding pull wires to minimize whipping, with a means for selectively tensioning pull wires because Webler teaches against such a configuration in order to reduce whipping. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 40. Claims 23-32, 34-39, 41-52, and 54-55 are allowed for incorporating the above limitation due to their respective dependencies on claims 1 and 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783